Opinion issued February 20, 2003



 





In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00092-CV
____________

IN RE WILLIAM L. RICE, JR., Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION
	Relator, William L. Rice, Jr., filed in this Court a pro se petition for writ of
mandamus.  Relator complains that respondent (1) has not provided him with a free copy
of the reporter's record in cause number 857604.  The direct appeal of relator's
conviction in cause number 857604 is pending in this Court in cause number 01-02-00094-CR.
	Relator is represented by appointed counsel in his direct appeal, No. 01-02-00094-CR.  Relator is not entitled to hybrid representation.  Gray v. Shipley, 877
S.W.2d 806 (Tex. App.--Houston [1st Dist.] 1994, orig. proceeding); Rudd v. State,
616 S.W.2d 623, 625 (Tex. Crim. App. 1981).  In addition, relator has not provided
this Court with a record that shows he made any request of respondent to perform a
nondiscretionary act that respondent refused.  See Barnes v. State, 832 S.W.2d 424,
426 (Tex. App.--Houston [1st Dist.] 1992, orig. proceeding).
	The petition for writ of mandamus is therefore denied.
	All pending motions are denied as moot.
PER CURIAM
Panel consists of Justices Hedges, Jennings, and Alcala.
Do not publish.   Tex. R. App. P. 47.2(b).
1.    	Respondent is the Honorable Susan Brown, Judge, 185th District Court, Harris
County, Texas.